DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 10/29/2020 has been entered.  Claims 1 and 3-9 have been amended. Claim 2 has been canceled.  Claims 1 and 3-9 remain pending in the application.  The cancellation of Claim 2 has rendered the 35 USC 112(a) and (b) rejections of 6/1/2020 moot.  The amendments have overcome the 35 USC 102(a)(1) rejection.  However, a new rejection under 35 USC 112(b) has been made.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 7 “indicating a total amount of an amount of water which was used at each node” can be written as “indicating a total amount of water used at each node.”
Line 36 “which makes difference among measured values of the node pressure and estimated values of the node pressure to be minimum” should read “which minimizes the measured and estimated values of the node pressure”
Line 40, should have included “wherein” in the beginning of the line.  However, it is also rejected under 112(b) so the objection may be moot.
Line 47 and 49 “circuitry” should read “circuit.”



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) in claim 1 are: 
total water leakage amount acquirer, is a central processing unit (CPU), described in ¶[0018] of the printed publication: [0018] The water leakage diagnosis device 1 includes a central processing unit (CPU), a memory, an auxiliary storage device, a communication interface, and the like connected through buses and executes a water leakage diagnosis program. The water leakage diagnosis device 1 functions as a device including a flow rate acquirer 11, a 
node water usage amount acquirer, is a central processing unit (CPU), described in ¶[0018] of the printed publication:  [0018] The water leakage diagnosis device 1 includes a central processing unit (CPU), a memory, an auxiliary storage device, a communication interface, and the like connected through buses and executes a water leakage diagnosis program. The water leakage diagnosis device 1 functions as a device including a flow rate acquirer 11, a water usage amount acquirer 12, a pressure acquirer 13, a total water leakage amount calculator 14, a node water usage amount calculator 15, a node water leakage amount estimator 16, an estimation parameter setting unit 17, and a diagnoser 18 by executing the water leakage diagnosis program.
node water leakage amount estimator, is a central processing unit (CPU), described in ¶[0018] of the printed publication:  [0018] The water leakage diagnosis device 1 includes a central processing unit (CPU), a memory, an auxiliary storage device, a communication interface, and the like connected through buses and executes a water leakage diagnosis program. The water leakage diagnosis device 1 functions as a device including a flow rate acquirer 11, a water usage amount acquirer 12, a pressure acquirer 13, a total water leakage amount calculator 14, a node water usage amount calculator 15, a node water leakage amount estimator 16, an estimation parameter setting unit 17, and a diagnoser 18 by executing the water leakage diagnosis program.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 3 recites “which is targeted for water supplying.”  It is unclear what is targeted for water supplying.

Claim 1, Line 28 recites “sets a plurality of preset water leakage amounts by distributing the total water leakage amount.”  It is not clear whether the water is distributed physically or only in calculation.
Claim 1, Line 34 recites, “performing a pipe line network analysis” but it is not clear how the pipe line network analysis is performed.
Claim 1, Line 40 recites “the measured values have been measured at predetermined nodes.”  However, it is not clear what values are being measured and what values are being estimated.  
Claims 3-7 are rejected for their dependency on a rejected claim base.
Claims 8 and 9 are rejected for similar reasons.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Allowable Subject Matter
Claims 1 and 3-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §112(b)  set forth in this office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Sarangan) discloses a water leakage diagnosis device (“locating a leak in a water distribution network” [0006]) comprising: 
a total water leakage amount acquirer configured to acquire a total water leakage amount in a pipe line network on the basis of an amount of water flowing into the pipe line network that is a water supply target and an amount of water used by a customer in the pipe line network (“a leak detection module…. compute a flow difference value between the actual flow value and the predicted flow value at the at least one time interval to detect a leak situation in the water distribution network based on the flow difference value being more than a predefined leak threshold” [0006]); 
a node water usage amount acquirer configured to acquire a node water usage amount indicating a total amount of an amount of water to be used at each node in the pipe line network (“demand nodes in the water distribution network…. the predicted flow value at the respective time interval” [0006], “computed based on a water supply at each of the demand nodes equal to the predicted flow value at the respective time interval divided by a number of demand nodes in the water distribution network” [0024]);
a node water leakage amount estimator configured to estimate the node water leakage amount a plurality of times on the basis of the total water leakage amount acquired by the total water leakage amount acquirer, the node water usage amount acquired by the node water usage amount acquirer, and an estimation parameter required to estimate the node water leakage amount that is a water leakage amount at each node in the pipe line network (“determine leak signature values of demand nodes in the water distribution network at the at least one time interval” [0006], “a leak signature value of a respective demand node at a respective time interval is indicative of a total flow increment due to the leak at the respective demand node and is determined based on centrality metrics” [0006]); and 
a water leakage location estimator configured to estimate a water leakage location in the pipe line network on the basis of estimated results of the node water leakage amount estimated a plurality of times by the node water leakage amount estimator (“leak location module coupled to, and executable by, the processor to identify at least one possible leak node, from amongst the demand nodes, based on the flow difference value and the leak signature values of the demand nodes at the at least one time interval”[0006]), 
wherein the node water leakage amount estimator estimates the node water leakage amount using different estimation parameters for each of estimations of the node water leakage amount performed a plurality of times  (“leak signature values of the demand nodes and at the time intervals…the location of the respective possible leak node” [0069], “identify at least one possible leak node, from amongst the demand nodes, based on the flow difference value and the leak signature values of the demand nodes at the at least one time interval” [0006] the difference value teaches the node water leakage amount).
setting a plurality of preset water leakage amounts bv distributing the total water leakage amount, in a plurality of different distributions, to each node in the pipe line network (“Based on the historic flow values, a predicted flow value of the inlet flow meter at one or more time intervals is obtained” [0022], “leak situation is indicative of the leak occurring at one of the demand nodes in the water distribution” [0021]); 
calculating a node outflow amount, for each of the preset water leakage amounts, indicating an amount of water flowing out of each node, on the basis of the preset water leakage amounts at each node and the node water usage amount at each node estimating a node pressure, the leak signature value of each of the demand nodes at a respective time interval is determined by computing the total flow increment for which a pressure head at the respective demand node, due to a water flow from an inlet node, is within a first predefined tolerance limit of a predefined burst pressure head due to the leak at the respective demand node. For this, the pressure head at the respective demand node and at the respective time interval is determined based on current-flow centrality metrics for pipes in the water distribution network that are in a water path from an inlet node to that demand node” [0026]); and 
determining a preset water leakage amount, among the plurality of the preset water leakage amounts, which makes difference among measured values of the node pressure and estimated values of the node pressure to be minimum, as the estimated values of the node water leakage amount, and (“the leak signature value of each of the demand nodes at a respective time interval is determined by computing the total flow increment for which a pressure head at the respective demand node, due to a water flow from an inlet node, is within a first predefined tolerance limit of a predefined burst pressure head due to the leak at the respective demand node. For this, the pressure head at the respective demand node and at the respective time interval is determined based on current-flow centrality metrics for pipes in the water distribution network that are in a water path from an inlet node to that demand node” [0024]), 
wherein the preset water leakage amount setting unit sets different preset water leakage amounts for the estimation process performed a plurality of times by the pipe network analysis unit (“To determine the leak signature values of the respective demand node, the water supply for the respective demand node is iteratively increased by a predefined flow increment value, and the pressure head at the respective demand node is iteratively determined based on the current-flow centrality metrics computed for the incremented water supply, till the pressure head is about the predefined burst pressure head at the respective demand node. The integer multiple of the predefined flow increment value, based on the number of iterations, is determined to be the leak signature values of the respective node at the respective time interval. [0025]), and 
determines a preset water leakage amount, among the plurality of the preset water leakage amounts, which makes difference among measured values of the node pressure and estimated values of the node pressure to be minimum, as the estimated values of the node water leakage amount. (“the leak signature value of each of the demand nodes at a respective time interval is determined by computing the total flow increment for which a pressure head at the respective demand node, due to a water flow from an inlet node, is within a first predefined tolerance limit of a predefined burst pressure head due to the leak at the respective demand node. For this, the pressure head at the respective demand node and at the respective time interval is determined based on current-flow centrality metrics for pipes in the water distribution network that are in a water path from an inlet node to that demand node. The current-flow centrality metrics are augmented with the static physical properties related to the water distribution network and are computed based on a water supply at each of the demand nodes equal to the predicted flow value at the respective time interval divided by a number of demand nodes in the water distribution network” [0024], [0025]).
the prior art fails to teach or suggest the further inclusion of
an estimation parameter which is different from estimation parameters for the other estimation processes in the plurality of times of the estimation process.

Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
	Each remaining claims depends upon independent claims 1 and 8 and thus is allowable for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857